                  UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF TEXAS         FILED: 5/29/20
                                                     U.S. DISTRICT COURT
                                                  EASTERN DISTRICT COURT
CRAIG CUNNINGHAM,                     §            DAVID A. O'TOOLE, CLERK
Plaintiff,                            §
                                      §
v.                                    §
                                      § 4:19-cv-00902-ALM-CAN
JP3 Enterprises, LLC

                                                 §
Defendant                                        §
                                                 §
                                                 §




                             Plaintiff’s Notice of Settlement




1. The Plaintiff has settled with the defendants in this case.

2. The Plaintiff requests the court give the parties 30 days to finalize all settlements and

   report back to the court if the parties are unable to setttle the claims between them.




                                  5/28/2020


Craig Cunningham, Plaintiff, Pro-se 3000 Custer Road, ste 270-206, Plano, Tx 75075
                  UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF TEXAS


CRAIG CUNNINGHAM,                              §
Plaintiff,                                     §
                                               §
v.                                             §
                                               § 4:19-cv-00902-ALM-CAN
JP3 Enterprises, LLC                           §
                                               §
                                               §
Defendant                                      §




                           Plaintiff’s Certificate of Service


I hereby certify a true copy of the foregoing was mailed and emailed to the attorney of

record for the Defendants on 5/28/2020




                                 5/28/2020


Craig Cunningham, Plaintiff, Pro-se 3000 Custer Road, ste 270-206, Plano, Tx 75075
